                Case 2:19-cv-01454-RSL Document 16 Filed 04/15/20 Page 1 of 2



 1                                                                           Hon. Judge Robert S. Lasnik
 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8
     B.L., a minor student by and through is parents,       Case No. 2:19-cv-01454-RSL
 9   BIN LANG and ZIYI ZHOU,

10                          Plaintiff,                      ORDER REMANDING REMAINING
                                                            CLAIMS TO STATE COURT
11
                                v.
12
     BELLEVUE SCHOOL DISTRICT,
13
                            Defendant.
14

15
              THIS MATTER having come before the Court on the parties’ Stipulation to Remand Case
16
     to King County Superior Court. Having reviewed the parties’ Stipulation and the remainder of the
17

18   case file, IT IS HEREBY ORDERED:

19            1. Good cause exists to remand the case to King County Superior Court. The stipulation of
20
     the parties is approved.
21
              2. This matter is hereby remanded to King County Superior Court for all further
22
     proceedings.
23

24            3. Neither party shall recover costs or fees from the other.

25            4. The Clerk of Court is directed to immediately transfer this matter to the King County
26
     Superior Court and close the file.
27

28

29   ORDER REMANDING REMAINING CLAIMS
     Page 1
                Case 2:19-cv-01454-RSL Document 16 Filed 04/15/20 Page 2 of 2



 1            Dated this 15th day of April, 2020.
 2

 3                                              A_
                                                Robert S. Lasnik
 4
                                                United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29   ORDER REMANDING REMAINING CLAIMS
     Page 2
